 



November 10, 2005
Affirmative Insurance Holdings, Inc.
4450 Sojourn Drive
Suite 500
Addison, Texas 75001

         
 
  Re:   Second Amendment to Credit Agreement and Waiver
Credit Agreement dated as of July 30, 2004 (such agreement, together with all
amendments and restatements, the “Credit Agreement”), by and among Affirmative
Insurance Holdings, Inc., Affirmative Insurance Company, Insura Property and
Casualty Insurance Company, and The Frost National Bank, as Administrative
Agent, Lender and L/C Issuer

Dear Sir or Madam:
     Capitalized terms not otherwise defined in this Second Amendment to Credit
Agreement and Waiver (“Second Amendment”) have the meaning specified in the
Credit Agreement.
     By your execution of this letter, you agree to as follows:
     1. Amendment to Credit Agreement Section 1.1. Credit Agreement Section 1.1
is amended by adding the following in alphabetical order:
“Policy Fees” means (a) if the calculation is made as at the last day of the
first three fiscal quarters of a RIC, the amount of policy fees for the four
fiscal quarters of such RIC ended as at such last day, computed using the same
information and in the same manner (except that such computation shall be for
the preceding four fiscal quarters) as was utilized in preparing page 4, line 13
of the regulatory financial statement of such RIC, utilizing the format
promulgated by NAIC and filed with the applicable Insurance Regulator, or if
such format is changed after the Agreement Date, the same type of information,
computed in the same manner (except that such computation shall be for the
preceding four fiscal quarters), as contained on page 4, line 13 of such
regulatory financial statement of such RIC dated September 30, 2004, or (b) if
the calculation is made as at the last day of the fiscal year of a RIC, policy
fees as shown on page 4, line 13 of the regulatory financial statement of such
RIC as would be prepared for such period utilizing the identical format
promulgated by NAIC and utilized by such RIC in preparing the December 31, 2004,
annual statement filed with the applicable Insurance Regulator, or if such
format is changed after the Agreement Date, the same type of information,
computed in the same manner, as contained on page 4, line 13 of such regulatory
financial statement of such RIC dated as of December 31, 2004.
     2. Amendments to Credit Agreement Section 1.1.
(a) The definition of “Expense Ratio” is deleted in its entirety and the
following is substituted in lieu thereof:

 



--------------------------------------------------------------------------------



 



“Expense Ratio” means the ratio of (a) Expenses Incurred to (b) the sum of (i)
Premiums Written, plus (ii) Policy Fees.
     (b) The definition of “Loss Ratio” is deleted in its entirety and the
following is substituted in lieu thereof:
“Loss Ratio” means the ratio of (a) Losses Incurred to (b) the sum of
(i) Premiums Earned, plus (ii) Policy Fees.
     3. Amendment to Exhibit H (Compliance Certificate).
     Exhibit H to the Credit Agreement is deleted in its entirety and a new
Exhibit H, in the form of Exhibit H hereto, is substituted in lieu thereof.
     4. Waiver.
     (a) Borrower has delivered to Administrative Agent a copy of Borrower’s
Form SC 14F1, filed with the Securities and Exchange Commission on October 28,
2005 (such filing, without giving effect to any amendment, restatement or
superceding filing, the “Form 14F1”). As described in the Form 14F1, Lucius E.
Burch, III, Mark E. Pape and Mark E. Watson, Jr. will resign as members of
Borrower’s Board of Directors, Borrower’s Board of Directors will be increased
by two members, and Kevin R. Callahan, Nimrod T. Frazer, David L. Heller,
Avshalom Y. Kalichstein and Michael J. Ryan will be nominated to Borrower’s
Board of Directors (such transactions, together with the election of the five
nominated directors, the “2005 Board Changes”).
     (b) The 2005 Board Changes will result in a Change of Control.
Section 9.1(k) of the Credit Agreement provides that a Change of Control is an
Event of Default.
     (c) Subject to the effectiveness of this Second Amendment, Lender and L/C
Issuer waive any Event of Default the may result from the 2005 Board Changes.
     (d) The waiver provided in Section 4(c) does not constitute a waiver of any
other requirement of any Loan Document or of any Default or Event of Default
(other than any Event of Default that may result from the 2005 Board Changes),
now or hereafter existing, under the Credit Agreement or any other Loan
Document, except as specifically waived hereby.
     5. Ratification. Each of Borrower, each RIC and each other Obligor hereby
ratifies all of its respective obligations under the Credit Agreement and each
of the Loan Documents to which it is a party or it or its property is subject,
and agrees and acknowledges that the Credit Agreement and each of the Loan
Documents to which it is a party or it or its property is subject remains in
full force and effect and shall continue in full force and effect.
     6. Representations and Warranties. Borrower, each RIC and each other
Obligor hereby represent and warrant to Administrative Agent, Lender and L/C
Issuer that (a) this Second Amendment has been duly executed and delivered on
behalf of Borrower, each RIC and each other Obligor, (b) this Second Amendment
constitutes a valid and legally binding agreement enforceable against Borrower,
each RIC and each other Obligor, (c) the

2



--------------------------------------------------------------------------------



 



representations and warranties contained in the Credit Agreement and the Loan
Documents are true and correct on and as of the date of this Second Amendment,
both before and after giving effect to this Second Amendment, (d) no Default or
Event of Default exists under the Credit Agreement or under any other Loan
Document, (e) the execution, delivery and performance of this Second Amendment
have been duly authorized by Borrower, each RIC and each other Obligor, (f) the
Form 14F1 contains a complete and correct description of the 2005 Board Changes,
(g) the Form 14F1 has not been amended, restated or superceded, and (h) the
Certificate of Incorporation and the Amended and Restated Bylaws of Borrower
attached to the Certificate of Corporate Resolutions of Borrower dated July 30,
2004, are complete and current and have not been amended or restated since the
date of such certificate.
     7. Conditions to Effectiveness. The effectiveness of this Second Amendment
is subject to satisfaction of the following conditions precedent:
     (a) The execution and delivery hereof by Borrower, each RIC, each other
Obligor, Administrative Agent, Lender and L/C Issuer and receipt by
Administrative Agent of original executed counterparts of this Second Amendment.
     (b) No Default or Event of Default shall exist.
     (c) All of the representations and warranties contained in Article VIII of
the Credit Agreement, as amended hereby, and in the other Loan Documents shall
be true and correct on and as of the date of this Second Amendment with the same
force and effect as if such representations and warranties had been made on and
as of such date, except to the extent such representations and warranties speak
to a specific date.
     (d) All of the representations and warranties contained in Section 6 shall
be true and correct, both before and after giving effect to this Second
Amendment.
     8. Effectiveness. Upon satisfaction of all of the conditions precedent in
Section 7, the Second Amendment shall be effective as of November 1, 2005, and
the amendments provided for in Sections 1, 2 and 3 shall be effective as of
September 30, 2005.
     9. Counterparts. This Second Amendment may be signed in any number of
counterparts, which may be delivered in original or facsimile form each of which
shall construe an original, but all of which together shall constitute one and
the same instrument.
     10. Final Agreement of the Parties. THIS SECOND AMENDMENT AND THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.
The Remainder of This Page Is Intentionally Left Blank.

3



--------------------------------------------------------------------------------



 



              ADMINISTRATIVE AGENT, LENDER AND   THE FROST NATIONAL BANK,    
L/C ISSUER:   as Administrative Agent, Lender and L/C    
 
  Issuer        
 
           
 
  By:                    
 
  Print Name:        
 
           
 
  Print Title:        
 
           

Signature Page to Second Amendment

 



--------------------------------------------------------------------------------



 



Acknowledged and agreed to as of
November 10, 2005
BORROWER:
AFFIRMATIVE INSURANCE HOLDINGS, INC.

         
By:
       
 
       
 
  David B. Snyder, Senior Vice President    

RICS:
AFFIRMATIVE INSURANCE COMPANY

         
By:
       
 
       
 
  David B. Snyder, Senior Vice President    

INSURA PROPERTY AND CASUALTY INSURANCE COMPANY

         
By:
       
 
       
 
  David B. Snyder, Senior Vice President    

OTHER OBLIGORS:
A-AFFORDABLE INSURANCE AGENCY, INC.
A-AFFORDABLE LOCATIONS, INC.
A-AFFORDABLE MANAGING GENERAL AGENCY, INC.
AFFIRMATIVE ALTERNATIVE DISTRIBUTION, INC.
AFFIRMATIVE FRANCHISES, INC.
AFFIRMATIVE INSURANCE GROUP, INC.
(formerly known as American Agencies Insurance Group, Inc.)
AFFIRMATIVE INSURANCE SERVICES, INC.
AFFIRMATIVE INSURANCE SERVICES OF SOUTH CAROLINA, INC.
Signature Page To Second Amendment

 



--------------------------------------------------------------------------------



 



AFFIRMATIVE MANAGEMENT SERVICES, INC.
AFFIRMATIVE PROPERTY HOLDINGS, INC.
AFFIRMATIVE RETAIL, INC.
AFFIRMATIVE SERVICES, INC.
AFFIRMATIVE SERVICES RETAIL, INC.
AFFIRMATIVE UNDERWRITING SERVICES, INC.
AMERICAN AGENCIES GENERAL AGENCY, INC.
AMERICAN AGENCIES INSURANCE SERVICES OF LOUISIANA, INC.
AMERICAN AGENCIES INVESTMENTS, INC.
DRIVER’S CHOICE INSURANCE AGENCIES, INC.
DRIVER’S CHOICE INSURANCE SERVICES, LLC
FED USA FRANCHISING, INC.
FED USA RETAIL, INC.
INSTANT AUTO INSURANCE AGENCY OF ARIZONA, INC.
INSTANT AUTO INSURANCE AGENCY OF COLORADO, INC.
INSTANT AUTO INSURANCE AGENCY OF INDIANA, INC.
INSTANT AUTO INSURANCE AGENCY OF NEW MEXICO, INC.
INSUREONE INDEPENDENT INSURANCE AGENCY, LLC
SPACE COAST HOLDINGS, INC.
YELLOW KEY INSURANCE AGENCY, INC.

         
By:
       
 
       
 
  David B. Snyder, Senior Vice President for all    

Signature Page To Second Amendment

 



--------------------------------------------------------------------------------



 



Exhibit H
(Compliance Certificate)

 